          Case 2:21-cr-00626-VJ1 Document 13 Filed 03/29/21 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,                     )
                                              )
                       Plaintiff,             )
                                              )
       vs.                                    )       Criminal Case No. 2:21-mj-00088-SMV
                                              )
DAVID WILLIAM HILL,                   )
                                              )
                       Defendant.             )

   DEFENDANT’S UNOPPOSED MOTION TO EXTEND GRAND JURY DEADLINE

       Defendant David William Hill, through his counsel Daniel Rubin, requests continuance

of the grand jury deadline for 60 days, to bring this case before the grand jury for indictment

under 18 U.S.C. § 3161(h)(7)(A). As grounds he states:

       On January 21, 2021, Mr. Hill was arrested pursuant to a criminal complaint charging

him with Possession with Intent to Distribute 5.897 Kilograms of Cocaine and 1.2 Kilograms of

Heroin, in violation of 21 U.S.C § 841(a)(1). See doc. 1.

       On January 28, 2021, Mr. Hill agreed to waive presentment of his case to the grand jury,

pursuant to 18 U.S.C. § 3161(h)(7)(A), for a period of seventy-five additional days. Doc. 8.

       From there, the case proceeded along a familiar path: discovery was provided and

negotiations ensued between the United States. Undersigned counsel and the United States have

been working diligently to try to reach a pre-indictment resolution to this case and are in the

midst of plea negotiations. As the court is aware, defendants in this district often receive less

favorable plea offers—and are severely constrained in their plea negotiations—post-indictment.

Negotiations regarding the resolution of this matter are moving forward. These negotiations—

and Mr. Hill’s position—will likely be harmed if Mr. Hill is indicted because he will receive the

best plea offer possible pre-indictment. Thus, undersigned counsel needs additional time to


                                                  1
           Case 2:21-cr-00626-VJ1 Document 13 Filed 03/29/21 Page 2 of 2




review the discovery with Mr. Hill and work with the United States to see if a pre-indictment

resolution can take place.

        Given the fact that ongoing negotiations with the United States require additional time

and the potential consequences to Mr. Hill’s position if he is indicted, the ends of justice will be

served by a continuance for 60 days, of the grand jury deadline. Additionally, Mr. Hill will not

suffer any prejudice if the motion is granted.

        AUSA Dustin C. Segovia does not oppose this motion.

        Wherefore—pursuant to 18 U.S.C. § 3161 (h)(7)(A) and mindful of the mandate of

United States v. Toombs, 574. F.3d 126 (10th Cir. 2009)— Mr. Hill moves this Court for an

additional continuance of the grand jury time for 60 days, to allow the parties to complete the

ongoing and mutually beneficial negotiations regarding resolution of this matter. Because of the

high stakes involved for Mr. Hill, his interest in having additional time outweighs his and the

public’s interest in a speedy trial.

                                                      Respectfully submitted,

                                                      FEDERAL PUBLIC DEFENDER
                                                      506 S. Main, Ste. 400
                                                      Las Cruces, NM 88001
                                                      (575) 527-6930


                                                      Electronically filed March 29, 2021
                                                      /s/ Daniel Rubin
                                                      Assistant Federal Public Defender
                                                      Las Cruces Office




                                                  2
